Case 2:19-cv-00233-JPH-MJD Document 23 Filed 11/23/20 Page 1 of 2 PageID #: 1322




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 REBECCA SMITH,                              )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 2:19-cv-00233-JPH-MJD
                                             )
 ANDREW M. SAUL Commissioner of the          )
 Social Security Administration,             )
                                             )
                          Defendant.         )

              ORDER GRANTING MOTION FOR ATTORNEY FEES

       Defendant Andrew Saul has moved for an agreed order granting Plaintiff

 $9,045.49 in attorney fees under the Equal Access to Justice Act ("EAJA"), 28

 U.S.C. § 2412(d). Dkt [22]. Plaintiff Rebecca Smith has consented to the

 amount and method of payment. Id. at 2.

       The Court therefore GRANTS the motion, dkt. [22], and awards Plaintiff

 $9,045.49 in attorney fees under the EAJA. Any fees paid belong to Ms. Smith

 and not her attorney and can be offset to satisfy any pre-existing debt that the

 litigant owes the United States. Astrue v. Ratliff, 560 U.S. 586 (2010).

 SO ORDERED.

 Date: 11/23/2020




                                         1
Case 2:19-cv-00233-JPH-MJD Document 23 Filed 11/23/20 Page 2 of 2 PageID #: 1323




 Distribution:

 Christie O'Brien Tate
 SOCIAL SECURITY ADMINISTRATION
 christie.tate@ssa.gov

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov

 Adriana Maria de la Torre
 THE DE LA TORRE LAW OFFICE LLC
 adriana@dltlawoffice.com

 Carina M. de la Torre
 DE LA TORRE LAW OFFICE LLC
 carina@dltlawoffice.com




                                       2
